DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-7 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claims 1-7, in addition to other limitations in the claims the Prior Art of Record fails to teach, disclose or render obvious the applicant' s invention as claimed, in particular the
“determine whether to perform defective pixel detection on the image of the determination target frame by using the motion evaluation value and the difference evaluation value; and 
when it is determined that the defective pixel detection is to be performed, detect a defective pixel by determining whether a pixel of interest that is a determination target is a defective pixel with respect to the image of the determination target frame, based on a pixel value of the pixel of interest and pixel values of neighboring pixels that are located in a vicinity of the pixel of interest.”

	Using a motion vector and difference in pixel values is known method to determine defective pixels (See for example US 2002/176013, [093-096] and “Archive Film Defect Detection and Removal: An Automatic Restoration Framework” , Section II) as is using pixels in vicinity of a target pixel  (See for example WO 2017/221376 and “Full image-processing pipeline in field-programmable gate array for a small endoscopic camera”, section 3.3 ), but not the underlined portion above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANDHI THIRUGNANAM whose telephone number is (571)270-3261. The examiner can normally be reached M-F 8:30-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 571-272-3638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GANDHI THIRUGNANAM/Primary Examiner, Art Unit 2662